Notice of Allowability
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance: Examiner agrees with Applicant’s arguments.
Independent claim 1 has been amended to recite a method of popping popcorn in a popcorn popper including a cabinet having at least one open side and an elongated air curtain projector located proximate the at least one open side, wherein the air curtain projector has a vertically oriented longitudinal axis, comprising the steps of popping popcorn in the cabinet and producing effluent from the popping, establishing with the air curtain projector an air curtain across at least a portion of the at least one open side and obstructing escape of effluent therethrough, and recirculating effluent from the popping through a filter and into the air curtain.
Applicant argues that prior art references Cretors in view of Ohata does not disclose, teach, or suggest the claimed invention as amended. More specifically, Applicant argues that Ohata is completely silent with respect to any structure and function of the air curtain described in Col. 4, lines 63-68 of this reference. Examiner agrees with Applicant. 
The closest prior art would be Cretors et al (US 2013/0280386). Cretors teaches popping popcorn in a cabinet, producing effluent and recirculating effluent through a filter. Cretors does not teach establishing an air curtain, with an air curtain projector that has a vertically oriented longitudinal axis.
The second closest prior art would be Ohata et al (US 4,426,923). Ohata teaches establishing an air curtain. However, Ohata does not teach an elongated air curtain .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JOE E MILLS JR./Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761